IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

GAYLE A. GREGORY, )
Plaintiff, §
v. § Civ. No. 17-99l-CFC~SRF
NANCY A. BERRYHILL, §
Acting Commissioner of Social Security, )
Defendant. §
0 R D E R

At Wilmington this 391 day of April, 2019, having considered the Report and
Recornmendation issued by United States Magistrate Judge Sherry R. Fallon on February 15,
2019, and upon the expiration of the time allowed for objections pursuant to Rule 72 of the
Federal Rules of Civil Procedure with no objections having been filed;

IT IS ORDERED that:

l. Magistrate Judge Fallon’s Report and Recommendation (D.I. 31) is adopted.

2. Plaintiff’ s motion for summary judgment (D.I. 25) is denied.

3. Defendant’s cross-motion for summary judgment (D.I. 26) is granted.

4. The Clerk of Court is directed to enter judgment in favor of Defendant Nancy A.

Berryhill and against Plaintiff Gayle A. Gregory.

£A%@A

United states Di%ict Judge

